DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 and 4/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavan et al. US 2017/0162587.

Re claim 1, Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel layer (32, fig6, [31]) above a substrate (12, fig6, [31]); 
a metal oxide material (16, fig6, [25]) on the semiconductor channel layer, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material (16, fig6, [25]); 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Re claim 2, Chavan teaches the integrated circuit structure of claim 1, wherein the metal oxide material is selected from the group consisting of magnesium oxide ([25]), lanthanum aluminum oxide and aluminum oxide ([25]).
Re claim 5, Chavan teaches the integrated circuit structure of claim 1, wherein the ferroelectric oxide material is selected from the group consisting of lead zirconate titanate (PZT) ([21]), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) ([21]).
Re claim 6, Chavan teaches the integrated circuit structure of claim 1, wherein the ferroelectric oxide material comprises hafnium and oxygen ([21]).
Re claim 7, Chavan teaches the integrated circuit structure of claim 1, wherein the integrated circuit structure is a two- state memory cell (two polarized states of the FeFET, fig6, [6]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 9-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. US 2017/0162587 in view of Rezanezhad US 2015/0340237.

Re claim 3, Chavan does not explicitly show the integrated circuit structure of claim 1, wherein the semiconductor channel layer is a single crystalline semiconductor channel layer.
Rezanezhad teaches a gate all around structure with single crystal channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around structure with single crystal channel to achieve smaller gate voltage and better gate control with improved read and write speed (Rezanezhad, [5]).
Re claim 4, Chavan does not explicitly show the integrated circuit structure of claim 1, wherein the semiconductor channel layer is an amorphous or polycrystalline semiconductor channel layer.
Rezanezhad teaches a gate all around structure with poly silicon channel (fig12, [39]). 

Re claim 9, Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor fin (32, fig6, [31]) above a substrate (12, fig6, [31]), the semiconductor fin having a top (top surface of 32 in contact with 16, fig6) and sidewalls (side surface of 32 in contact with 34, fig6); 
a metal oxide material (16, fig6, [25]) on the top of the semiconductor fin, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor fin; 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor fin, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Chavan does not explicitly show the gate as a gate all around structure on sidewalls of the semiconductor fin.
Rezanezhad teaches a gate all around structure with gate on top and sidewall of single crystal or poly silicon channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around 
Re claim 10, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the metal oxide material is selected from the group consisting of magnesium oxide (Chavan, [25]), lanthanum aluminum oxide and aluminum oxide (Chavan, [25]).
Re claim 11, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the semiconductor fin is a single crystalline semiconductor fin (Rezanezhad, [39]).
Re claim 12, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the semiconductor fin is an amorphous or polycrystalline semiconductor fin (Rezanezhad, [39]).
Re claim 13, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the ferroelectric oxide material is selected from the group consisting of lead zirconate titanate (PZT) (Chavan, [21]), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) (Chavan, [21]).
Re claim 14, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the ferroelectric oxide material comprises hafnium and oxygen (Chavan, [21]).
Re claim 15, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the integrated circuit structure is a two- state memory cell (two polarized states of the FeFET, [6]).
Re claim 17, Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel (32, fig6, [31]) above a substrate, the semiconductor channel having a top, a bottom and sidewalls (fig6); 
a metal oxide material (16, fig6, [25]) on the top of the semiconductor channel, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor channel; 

a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Chavan does not explicitly show the semiconductor channel is a nanowire, a metal oxide material on the top, bottom and sidewalls of the semiconductor nanowire, a ferroelectric oxide material on the metal oxide material on the top, bottom and sidewalls of the semiconductor nanowire, a gate electrode on the ferroelectric oxide material above the top, below the bottom and laterally adjacent to the sidewalls of the semiconductor nanowire. 
Rezanezhad teaches a gate all around structure with gate on top and sidewall of single crystal or poly silicon nanowire channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around structure with a nanowire channel to achieve smaller gate voltage and better gate control with improved read and write speed (Rezanezhad, [5]).
Re claim 18, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the metal oxide material is selected from the group consisting of magnesium oxide (Chavan, [25]), lanthanum aluminum oxide and aluminum oxide (Chavan, [25]).
Re claim 19, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the semiconductor nanowire is a single crystalline semiconductor nanowire (Rezanezhad, [39]).
Re claim 20, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the semiconductor nanowire is an amorphous or polycrystalline semiconductor nanowire (Rezanezhad, [39]).
Re claim 21, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the ferroelectric oxide material is selected from the group consisting of lead zirconate titanate (PZT) (Chavan, [21]), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) (Chavan, [21]).
Re claim 22, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the ferroelectric oxide material comprises hafnium and oxygen (Chavan, [21]).
Re claim 23, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the integrated circuit structure is a two- state memory cell (two polarized states of the FeFET, [6]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy US 9159829 in view of Chavan et al. US 2017/0162587.

Re claim 8, Ramaswamy teaches a non-volatile memory cell (RRAM, col5 line 15-30) coupled to the second source/drain region (60/62, figure, col5 line 15-30), the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random access memory (RRAM) cell (col5 line 15-30), and a conductive bridge random access memory (CBRAM) cell.
Ramaswamy does not explicitly show the metal oxide material on the top of the semiconductor channel, the metal oxide material having no net dipole as in claim 1.
Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel layer (32, fig6, [31]) above a substrate (12, fig6, [31]); 
a metal oxide material (16, fig6, [25]) on the semiconductor channel layer, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 

a gate electrode (26, fig6, [31]) on the ferroelectric oxide material, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Ramaswamy to connect the FeFET of Chavan with the RRAM of Ramaswamy to achieve improved duty cycle performance (Chavan, [41]).

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy US 9159829 in view of Chavan et al. US 2017/0162587 and Rezanezhad US 2015/0340237.

Re claim 16, Ramaswamy teaches a non-volatile memory cell (RRAM, col5 line 15-30) coupled to the second source/drain region (60/62, figure, col5 line 15-30), the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random access memory (RRAM) cell (col5 line 15-30), and a conductive bridge random access memory (CBRAM) cell.
Ramaswamy does not explicitly show the metal oxide material on the top of the semiconductor channel, the metal oxide material having no net dipole as in claim 9.
Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor fin (32, fig6, [31]) above a substrate (12, fig6, [31]), the semiconductor fin having a top (top surface of 32 in contact with 16, fig6) and sidewalls (side surface of 32 in contact with 34, fig6); 

a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor fin; 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor fin, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Rezanezhad teaches a gate all around structure with gate on top and sidewall of single crystal or poly silicon channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramaswamy with Chavan and Rezanezhad to connect a gate all around FeFET with the RRAM of Ramaswamy to achieve improved duty cycle performance (Chavan, [41]) and better gate control with improved read and write speed (Rezanezhad, [5]).
Re claim 24, Ramaswamy teaches a non-volatile memory cell (RRAM, col5 line 15-30) coupled to the second source/drain region (60/62, figure, col5 line 15-30), the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random access memory (RRAM) cell (col5 line 15-30), and a conductive bridge random access memory (CBRAM) cell.
Ramaswamy does not explicitly show the metal oxide material on the top of the semiconductor channel, the metal oxide material having no net dipole as in claim 17.
Chavan teaches an integrated circuit structure (10b, fig6), comprising: 

a metal oxide material (16, fig6, [25]) on the top of the semiconductor channel, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor channel; 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor channel, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Rezanezhad teaches a gate all around structure with gate on top and sidewall of single crystal or poly silicon nanowire channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramaswamy with Chavan and Rezanezhad to connect a gate all around FeFET with the RRAM of Ramaswamy to achieve improved duty cycle performance (Chavan, [41]) and better gate control with improved read and write speed (Rezanezhad, [5]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812